I N     T H E         C O U R T O F A P P E A L S
                                                                       A T K N O X V I L L E                                                        FILED
                                                                                                                                                    June 2, 1999

                                                                                                                                             Cecil Crowson, Jr.
                                                                                                                                             Appellate C ourt
                                                                                                                                                 Clerk

B I L L     J E N N I N G S                                                            )         S U L L I V A N C O U N T Y
                                                                                       )         0 3 A 0 1 - 9 8 0 3 - C V - 0 0 1 1 1
P. l a i n t i f f - A p p e l l a n t                                      )
                                                                                       )
                                                                                       )
            v .                                                                        )         H O N . R I C H A R D            E .   L A D D ,
                                                                                       )         J U D G E
                                                                                       )
L A W L E R - W O O D ,           I N C .                                              )
                                                                                       )
            D e f e n d a n t - A p p e l l e e                                        )         A F F I R M E D         A N D    R E M A N D E D




D A V I D     W .     B L A N K E N S H I P         O F     K I N G S P O R T                F O R       A P P E L L A N T

G E N E     H .     T U N N E L L       O F     K I N G S P O R T              F O R       A P P E L L E E




                                                                   O       P     I     N     I     O     N




                                                                                                                                 Goddard, P.J.



                          T h e     c o n t r o v e r s y          g i v i n g             r i s e       t o     t h i s     a p p e a l    h a d      i t s

g e n e s i s       i n     a     s e r v i c e     c o n t r a c t              f o r       w a s h e r s           a n d   d r y e r s    e n t e r e d      i n t o

b e t w e e n       P l a i n t i f f         B i l l     J e n n i n g s              a n d       D e f e n d a n t         L a w l e r - W o o d ,       I n c . ,

w h i c h     m a n a g e d         M a p l e - O a k       a p a r t m e n t s                  f o r       t h e     o w n e r s .



                          T h e     s u i t     a l l e g e s          a       b r e a c h         o f       c o n t r a c t      b y   L a w l e r - W o o d

a n d     s e e k s       d a m a g e s       t h e r e f o r .
                              T h e       T r i a l         C o u r t       f o u n d     t h a t           M r .     J e n n i n g s         h i m s e l f       h a d

b r e a c h e d             t h e     c o n t r a c t           i n     a     m a t e r i a l           w a y       a n d     d i s m i s s e d         h i s     s u i t .



                              H e     a p p e a l s ,           r a i s i n g         t h e     f o l l o w i n g             i s s u e :



            1   .             D i d       t h   e C     o   u r t     [ e r r ] i n g r             a   n   t i n g j u d g m e n t t o t h e
            d   e   f   e   n d a n t       i   n t     h   i s c     o n t r a c t a c t           i   o   n a n d a b u s e i t s
            d   i   s   c   r e t i o     n     i n     f   a i l i   n g t o c o r r e             c   t   l y i n t e r p r e t t h e
            c   o   n   t   r a c t       b e   t w e   e   n t h     e p a r t i e s t             h   a   t w a s t h e b a s i s o f t h i s
            c   i   v   i   l a c t       i o   n ?



                              T h e       p a r t i e s         e a r l i e r         h a d     e n t e r e d           i n t o       a     1 0 - y e a r       c o n t r a c t

a n d ,     a t         t h e       e x p i r a t i o n           t h e r e o f ,         a     s i m i l a r           e i g h t - y e a r           c o n t r a c t

w h i c h       M r .         J e n n i n g s           a l l e g e d         w a s     l i k e w i s e             r e n e w e d         a n d     L a w l e r - W o o d

i n s i s t s           w a s       n o t .



                              T h e       s e c o n d         c o n t r a c t ,         w h i c h           w a s     f o r     a     p e r i o d       o f     e i g h t

y e a r s ,         w a s         e n t e r e d         i n t o       i n     F e b r u a r y           1 9 8 9 ,       w i t h       a n     i n c e p t i o n         d a t e

o f     M a r c h           1 ,     1 9 8 9 .           I n     M a y       1 9 9 4 ,     a     r e p r e s e n t a t i v e                 o f     L a w l e r - W o o d

w r o t e       M r .         J e n n i n g s           a d v i s i n g         h i m     t h a t           u p o n     h i s       c o m p l y i n g         w i t h     A D A

r e q u i r e m e n t s               b y       t h e       i n s t a l l a t i o n           o f       a     w a s h e r       a n d       d r y e r     t h a t       “ [ W ] e

w i l l     r e n e w             o u r     c o n t r a c t           u p o n     i t s       e x p i r a t i o n             b a s e d       o n     t h e

u n d e r s t a n d i n g                 t h a t       t h e     t e r m s       a n d       c o n d i t i o n s             o f     o u r       e x i s t i n g

a g r e e m e n t             w i l l       r e m a i n         t h e       s a m e     a s     i n         t h e     r e n e w a l         a g r e e m e n t . ”



                              T h e       p r o v i s i o n s           o f     t h e     F e b r u a r y             1 9 8 9       a g r e e m e n t ,         w h i c h

a r e     p e r t i n e n t               t o     t h i s       a p p e a l ,         a r e     a s         f o l l o w s :



            ( a ) T o               s e r v i c e a b o v e e q u i p m e n t a n d k e e p s a m e                                           i n g o o d
            r e p a i r             a t i t s o w n e x p e n s e d u r i n g t h e t e r m o f                                               t h i s

                                                                                          2
          c o n t r a c t a n d                   t o     r e m o v e         e q u i p m e n t           f o r       s h o p         r e p a i r s             i f
          n e c e s s a r y .

                        .     .       .     .

          (   f   ) O w n e r h a s r i g h t t o c                             a n c e l c o n t r a c t i f s e r v i c e i s
          n   o   t a t a c c e p t a b l e l e v e l                           a n d S e r v i c e C o n t r a c t o r h a s h a d
          n   o   t i f i c a t i o n t o c o r r e c t                         d e f c i e n c i e s ( s i c ) w i t h i n 3 0
          d   a   y s a n d h a s n o t d o n e s o                             .



                        S u b s e q u e n t               t o     t h e       l e t t e r       o f       L a w l e r - W o o d                 r e g a r d i n g

r e n e w a l ,       c o n s i d e r a b l e               d i f f i c u l t y             w a s     e x p e r i e n c e d                   w i t h       r e g a r d         t o

t h e   m a i n t e n a n c e               o f     t h e       w a s h e r s         a n d     d r y e r s ,           w h i c h             u l t i m a t e l y

r e s u l t e d       i n     a       l e t t e r         d a t e d       F e b r u a r y           3 ,     1 9 9 7 ,           t o       M r .     J e n n i n g s

a d v i s i n g       h i m       t h a t         t h e     c o n t r a c t           w o u l d       n o t       b e       r e n e w e d .



                        W i t h           r e g a r d       t o     t h e       f a c t u a l         d i s p u t e             b e t w e e n           t h e         p a r t i e s ,

t h e   T r i a l       C o u r t           m a d e       t h e     f o l l o w i n g           f i n d i n g :



          T   H   E C O U R       T   :     I f     i n d f       o r     t   h e     D e f   e n   d a n t .           T   h   e     b   a   s i s     t   ha t
          t   h   e c o n t       r   a c   t i     s f i l       e d     i   n t     h i s     c   a s e a       s     E   x   h   i b   i   t 1       w   as
          f   u   l f i l l e     d     b   y t     h e D e       f e n   d   a n t     h e   r e   .     A n     d     t   h   e     q   u   e s t i   o   n  i      s
          w   h   e t h e r       a     b   r e a   c h o f         t h   e     e x   t e n   s i   o n o r         r   e   n   e   w a   l     c o n   t   ra c      t
          w   a   s b r e a       c   h e   d b     y t h e         D e   f   e n d   a n t   .       A n d       t h   e       m   e m   o     s u p   p   or t      i n g
          t   h   e r e n e       w   a l     o f     t h e       e x i   s   t i n   g c     o n   t r a c t       i   s       c   o n   t   a i n e   d    i n
          E   x   h i b i t       2   ,     t h e     m e m o       t o       M r .     J e   n n   i n g s ,       t   h   e       P l   a   i n t i   f   f a       n d
          M   r   . P e t e       r   s o   n ,     a r e p       r e s   e   n t a   t i v   e     o f t h       e     D   e
                                                                                                                            f       e n   d   a n t .        A n      d
          i   t     w a s v       a   l u   a b l   e c o n       s i d   e   r a t   i o n     f   o r t h       i s       t
                                                                                                                            h       a t       M r .
          P   e   t e r s o n         s t   a t e   d t o         M r .       J e n   n i n   g s     t h a t       t   h y e         w   o   u l d     r e n e w
          t   h   e c o n t       r   a c   t i     f M r .         J e   n   n i n   g s     w o   u l d i       n s   t l a       l     a     w a s   h e r a n d
          d   r   y e r t h       a   t     c o m   p l i e s       w i   t   h A     D A     r e   q u i r e     m e   n s t       .         M r .
          J   e   n n i n g s         d i   d t     h i s .         H o   w   e v e   r ,     I     f i n d       u n   d r e         t   h   e p r     o o f
          t   h   a t t h e           t w   o l     o n g l       a s t   i   n g     p r o   b l   e m s t       h a   t w         e r   e     n e v   e r
          s   o   l v e d b       y     M   r .     J e n n i     n g s   ,     w h   e t h   e r     i t b       e     w i t       h i   n     3 0     d a y s           o r
          t   w   o o r t         h   r e   e y     e a r s ,       r e   p   e a t   e d     p r   o b l e m     s     w i t       h     w   a s h i   n g
          m   a   c h i n e s         l e   a k i   n g .         N o w   ,     I     f i n   d     u n d e r       t   h e         c o   n   t r a c   t   t h       a t
          h   a   d n ’ t c       o   m e     u n   d e r t       h e     1   2 - h   o u r     s   e r v i c     e .       T       h e       1 2 - h   o u r
          s   e   r v i c e       9   : 0   0 t     o 9 : 0       0 i     s     s o     t h   a t     t e n a     n t   s c         a n       c a l l     i f         a
          m   a   c h i n e       i   s     n o t     w o r k     i n g       o r     f a i   l s     t o g       i v   e c         h a   n   g e a     n d s         o
          f   o   r t h .         O   b v   i o u   s l y t       h e     m   a c h   i n e     l   e a k i n     g     w a t       e r       i n t o     t h i       s
          a   p   a r t m e n     t     b   u i l   d i n g       c o u   l   d n ’   t w     a i   t 1 2         h o   u r s       .         A n d     t h e
          p   r   o o f i s           c l   e a r     h e r e       t h   a   t s     e v e   r a   l t i m       e s     i t         l   a   s t e d     f o r
          s   e   v e r a l       d   a y   s .       E v e n       a f   t   e r     t h e     l   e t t e r       o   f N         o v   e   m b e r     1 1 t       h ,

                                                                                        3
              w   h   i c   h   i s       E   x h i b     i t       4 ,     t h e     p   r   o b l   e m       i   s   n o t       c o r r e       c t e d .             E v e n
              w   i   t h       t
                                h e       a   d d i t     i o n     a l     t e l   e p   h   o n e     n   u   m   b e r ,       t h e
              u   n   c o   n r o v
                                t         e   r t e d       p r     o o f     i s     h   e     a t   t e   m   p   t e d t       o c a l l           t     h a t
              n   u   m b   e   r a n     d     g o t       n o       r e   s p o   n s   e     e i   t h   e   r   .     A n     d t h e           c o     n t r   a   c t ,
              E   x   h i   b t 1
                                i         ,     d o e     s n       o t     r e q   u i   r   e 3     0     d   a   y s ’ n       o t i c e         o f       f a   i   l u r e
              t   o     r   e e w
                                n         t   h e c       o n t     r a c   t .       W   h   a t     i t       d   o e s ,       i t g i v         e s       t h   e
              P   l   a i   n i f f
                                t             3 0 d       a y s       a f   t e r     n   o   t i f   i c   a   t   i o n t       o c u r e           a       p r   o   b l e m .
              A   n   d     t e t
                                h         w   o p r       o b l     e m s     w e   r e       n e v   e r       c   u r e d ;       t h e l         e a     k i n   g     o f
              t   h   e     m c h i
                                a         n   e s a       n d       t h e     m a   c h   i   n e s     t   h   a   t   d i d     n ’ t g i         v e       s e   r   v i c e
              w   h   e n       t
                                h e       t   e n a n     t s       o f     t h e     a   p   a r t   m e   n   t     b u i l     d i n g p         u t       t h   e
              m   o   n e   y i n .             S o       I f       i n d     t h   a t       t h e   r e       w   a s a d       e q u a t e         g     r o u   n   d s
              f   o   r     t h e D       e   f e n d     a n t       t o     d e   c l   a   r e     a     b   r   e a c h       o f c o n         t r     a c t       a n d
              t   h   e y   ’ r e n       o   t b o       u n d       t o     r e   n e   w     i t   .



                                O u r     r e a d i n g             o f     t h e     r e c o r d           p e r s u a d e s               u s     t h a t         t h e

e v i d e n c e             d o e s       n o t         p r e p o n d e r a t e               a g a i n s t             t h e     f o r e g o i n g               f i n d i n g s         o f

f a c t .



                                M r .     J e n n i n g s ,               h o w e v e r ,           i n s i s t s           t h a t         i n     l i g h t           o f     t h e

p r o v i s i o n               o f     t h e       c o n t r a c t           h e r e i n b e f o r e                   q u o t e d ,         h e       h a d       3 0       d a y s

a f t e r         t h e         n o t i c e         t o       r e m e d y       a n y         d e f e c t           w i t h       r e g a r d           t o       t h e

c o n t r a c t .                   W h i l e       a s       a     g e n e r a l         r u l e       t h i s           m i g h t         b e     t r u e ,           w e     d o     n o t

c o n c e i v e             t h a t       i n       e m e r g e n c y           s i t u a t i o n s                 s u c h       a s       p i p e s           b u r s t i n g         a n d

t h e     w a s h           r o o m       f l o o d i n g ,               L a w l e r - W o o d             m u s t         w a i t         3 0     d a y s         f o r       r e p a i r s

t o     b e       m a d e .             I n d e e d ,             M r .     J e n n i n g s           r e c o g n i z e d                 t h i s       w a s       n o t       t h e

c a s e       i n         t h e       f o l l o w i n g             t e s t i m o n y           h e     g a v e           o n     c r o s s - e x a m i n a t i o n :



              Q   .           W o u     l d     y   o   u     c a   l l i t a n e m                 e r g e     n c     y , M     r   .     J e n   n   i   n   g s , i f a
              w   a   s   h e r i       s l     e   a   k i   n g     a n d l e a k i n             g t o         t     h e e     x   t   e n t     t   h   a   t i t ’ s
              o   n   t   o t h e         f l   o   o   r ,     a   n d t h e w a s h               e r a       n d       d r y   e   r   s b e     i   n   g     o n t h e
              s   e   c   o n d f       l o o   r   ,     o   v e   r f l o w s d o w n               i n t     o       a f l     o   o   r b e     l   o   w   ?     W o u l d
              t   h   a   t b e         a n     e   m   e r   g e   n c y - - s o m e               t h i n     g       t h a t       w   o u l d       r   e   q u i r e
              a   t   t   e n t i o     n ?

              A .               Y e s .

              Q .       A n d y o u s a y                           t h a t n e v e r e x i s t e d                         p r i o r         t o
              O c t o b e r / N o v e m b e r                       ‘ 9 7 - - ‘ 9 6 , e x c u s e                           m e .



                                                                                                4
            A .         I t ’ s     p o s s i b l e       i t     d i d     a       t i m e     o r     t w o .

            Q .         A     t i m e     o r   t w o ?

            A .         U h - h u h       ( A f f i r m a t i v e ) .

            Q .       B u t t h a t w o u l d b e a n e m e r g e n c y t h a t t h e o w n e r                                           a n d
            t h e m a i n t a i n e r a n d t h e s e r v i c e r o f t h o s e m a c h i n e s
            s h o u l d g i v e p r o m p t a t t e n t i o n t o , s h o u l d i t n o t ?

            A .         R i g h t .

            Q .         Y o u ’ l l       a g r e e     w i t h     t h a t ?

            A .         R i g h t .



                        A s     a l r e a d y       n o t e d ,     w e     c o n c u r         i n     t h e     T r i a l     C o u r t ’ s

f i n d i n g       t h a t     M r .     J e n n i n g s       h a d     b r e a c h e d         t h e     c o n t r a c t ,       j u s t i f y i n g

L a w l e r - W o o d         r e s c i n d i n g       i t s     o f f e r         t o   r e n e w .



                        F o r     t h e     f o r e g o i n g       r e a s o n s         t h e       j u d g m e n t     o f     t h e   T r i a l

C o u r t     i s     a f f i r m e d       a n d     t h e     c a u s e       r e m a n d e d         f o r     c o l l e c t i o n     o f     c o s t s

b e l o w .         C o s t s     o f     a p p e a l     a r e     a d j u d g e d           a g a i n s t       M r .   J e n n i n g s       a n d   h i s

s u r e t y .



                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                          H o u s t o n M . G o d d a r d , P . J .




                                                                                5
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



        ( N o t P a r t i c i p a t i n g )
D o n     T . M c M u r r a y , J .




                                                                  6